Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 07/06/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2014/0114121 (Trivedi)
Regarding claim 18, Trivedi discloses as shown in Figure 2, an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (elongated tubular member 20, see paragraph [0031]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (lumen 26, see paragraph [0031]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end; (c)    a fluid delivery system (fluid source “F”, control members 34, 32 see paragraph [0032]) coupled with the proximal lumen end, the fluid delivery system having a first mode (when fluid is being delivered using fluid source, see paragraph [0032]) in the fluid delivery system is capable of delivering positive pressure in a predetermined positive pressure range into the stomach prior to the stomach being ressected, the predetermined positive pressure range capable of being based on a size of shape of the stomach prior to the stomach being ressect, a second mode (when suction is being applied to the tube, or when fluid is no longer being delivered, see paragraph [0032]) after the stomach is being resected), a control system (control members 32, see paragraph [0032]) coupled with the proximal lumen end capable of metering (valve) and monitoring (user interference) of pressure or volume within the stomach.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0114121 (Trivedi) in view of U.S. Patent Publication Number 2003/0135091 (Nakazawa et al.)
Regarding claim 1, Trivedi discloses as shown in Figure 2, an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (elongated tubular member 20, see paragraph [0031]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (lumen 26, see paragraph [0031]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie 
Trivedi fails to disclose a monitor coupled with the proximal lumen end operably configured for the monitoring of pressure or volume within the stomach.
	Nakazawa, from a related field of endeavor teaches a similar apparatus as shown in Figures 19, 19B where the apparatus includes a monitor (pressure detection circuit 134b, see paragraph [0178]) coupled with a proximal lumen end operably configured for the monitoring of pressure or volume within the stomach. See paragraph [0178].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi to include the pressure detection circuit taught by Nakazawa coupled with the proximal lumen end disclosed by Trivedi in order to monitor the pressure within the stomach.
Claims 2, 9-11, and 19, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0114121 (Trivedi) in view of U.S. Patent Publication Number 2003/0135091 (Nakazawa et al.) as applied to claims 1 and 18 respectively above, and further in view of U.S. Patent Publication Number 2013/0165774 (Nocca)
Regarding claims 2, 9, 10, 19, 26, 27 Trivedi view of Nakazawa fails to disclose wherein the bougie includes at least one balloon portion positioned at the distal bougie end, wherein the bougie includes a shaping portion positioned at the distal bougie end., wherein the shaping portion is a balloon.
Nocca, from the same field of endeavor teaches a similar apparatus as shown in Figures 3, 4 where the apparatus includes shaping portion in the form of one balloon portion (balloon 11, see 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi to include the balloon portion taught by Nocca coupled positioned at the distal bougie end taught by Trivedi in order to create a reference point to place gastric band.
Regarding claim 11, the Office Radl as disclosing wherein the bougie includes an articulating tip, because sizing tube 22 (which necessarily includes the tip) can be articulated by hand.
Regarding claim 28, the Office Radl as disclosing wherein the bougie includes an articulating tip, because sizing tube 22 (which necessarily includes the tip) can be articulated by hand.
Claims 1, 4-7, 15, 16, 18, 21-23, 32, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.) in view of U.S. Patent Number 8,216,159 (Leiboff)
Regarding claims 1, 6 Radl discloses as shown in Figures 2, 13 an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (sizing tube 22, lumen 402, see paragraphs [0045]), [0091]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (hollow passageway 22A, see paragraph [0091]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end; (c)    a fluid delivery system (hand pump assembly 38, see paragraph [0051]) coupled with the proximal lumen end, the fluid delivery system having a first mode (fluid being delivered, see paragraph [0051]) in which the fluid delivery system is capable of delivering positive pressure in a predetermined positive pressure range into the stomach prior to the stomach being resected, the predemterined position pressure range capable of being based on a size or shape of the stomach prior to being resected, and a second mode (suction being delivered, see paragraph [0051]) after the stomach has been resected, Radl discloses a monitor (valve 24, see paragraph [0048]) coupled with the proximal lumen end, and wherein the bougie is operably configured to define a resection line for the sleeve gastrectomy when the predetermined positive pressure range is achieved within the stomach.
Radl fails to disclose the monitor configured capable of monitoring of pressure or volume.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl discloses to include the indicator pin disclosed by Leiboff in order to indicate to a user when the stomach has reached a desired pressure.
Regarding claim 4, Radl discloses wherein the inflation lumen can be used for both inflation and suction. See paragraph [0051]
Regarding claim 5, Radl discloses wherein the fluid delivery system (38) is a hand pump or a foot pump. See paragraphs [0051], [0052].
Regarding claim 7,  Radil discloses, wherein the monitor comprises a control system (valve 24) for metering a fluid delivered through the inflation lumen.
Regarding claim 15 Radl discloses wherein the bougie includes a multi-lumen catheter (passageway 22A and lumen 402 constitute two lumens and thus make sizing tube 22 a multilumen catheter).
Alternatively, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl to duplicate lumen 402 making tube 22 a multilumen catheter because it would only require the duplication of parts, without modifying how the device operates. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 16 Radl discloses wherein the predetermined positive pressure range is from 15mmHG to 20mmHG. See paragraph [0052].
Regarding claims 18, 23 Radl discloses as shown in Figures 2, 13 an apparatus for performing a sleeve gastrectomy, the apparatus comprising: (a)    a bougie (sizing tube 22, lumen 402, see paragraphs [0045]), [0091]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end; (b)    an inflation lumen (hollow passageway 22A, see paragraph [0091]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end 
Radl fails to disclose the control system is capable of monitoring of pressure or volume within the stomach
Leiboff, from a related field of endeavor teaches a similar apparatus, as shown in Figure 3, wherein the apparatus includes a control system (indicator pin 340, see col. 9, lines 34-48) coupled with the proximal lumen end operably configured capable of monitoring of pressure or volume, wherein the monitor comprises a visual indicator (pin being ejected) or an audible indicator (sound of pin being ejected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl discloses to include the indicator pin disclosed by Leiboff in order to indicate to a user when the stomach has reached a desired pressure.
Regarding claim 21, Radl discloses wherein the inflation lumen can be used for both inflation and suction. See paragraph [0051]
Regarding claim 22, Radl discloses  wherein the fluid delivery system is a hand pump (38) or a foot pump. See paragraphs [0051], [0052].
Regarding claim 32 Radl discloses wherein the bougie includes a multi-lumen catheter (passageway 22A and lumen 402 constitute two lumens and thus make sizing tube 22 a multilumen catheter).
Regarding claim 33, Radl discloses wherein the predetermined positive pressure range is from 15mmHG to 20mmHG. See paragraph [0052].
Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff)
 as applied to claims 1 and 18, respectively above, and further in view of U.S. Patent Publication Number 2011/0046653 (Addington et al.)
Regarding claims 8,25  Radl fails to disclose wherein the bougie includes at least one sensor coupled with the distal bougie end for monitoring a pressure or volume within the stomach.
Addington, from a related field of endeavor teaches a similar apparatus as shown in Figure 53A where the apparatus includes at least one sensor (first sensor 1510, see paragraph [0292]) coupled with the distal bougie end for monitoring a pressure within the stomach.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl to include the first sensor 1510 disclosed by Addington such that the bougie includes at least one sensor coupled with the distal bougie end for monitoring a pressure within the stomach in order to configure the distal bougie end to monitor pressure within the stomach.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff)
 as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2015/0133740 (Dierking et al.)
Regarding claim 12, Radl fails to disclose an overtube positioned on the distal bougie end.
Dierking, from the same field of endeavor teaches a similar apparatus as shown in Figure 21 where the apparatus includes an overtube (sheath 236, see paragraph [0066]) positioned on the distal bougie end, for the purpose of protecting the apparatus as it is guided through the body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the sheath disclosed by 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff)
 as applied to claim 18 above, and further in view of U.S. Patent Publication Number 2015/0133740 (Dierking et al.)
Regarding claim 29, Radl fails to disclose an overtube positioned on the distal bougie end.
Dierking, from the same field of endeavor teaches a similar apparatus as shown in Figure 21 where the apparatus includes an overtube (sheath 236, see paragraph [0066]) positioned on the distal bougie end, for the purpose of protecting the apparatus as it is guided through the body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the sheath disclosed by 
Claims 35, 36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff), U.S. Patent Publication Number 2013/0165774 (Nocca)
Regarding claims 35, 36, 40 Radl discloses as shown in Figures 1, 8 a system for performing a sleeve gastrectomy, the system comprising: (a)    a first medical device, the first medical device including;
(i)    a bougie (sizing tube 22, lumen 402, see paragraphs [0045]), [0091]) for insertion into an interior of a stomach, the bougie having a proximal bougie end and a distal bougie end, (ii)    an inflation lumen (hollow passageway 22A, see paragraph [0091]) having a proximal lumen end and a distal lumen end, the inflation lumen extending from the proximal bougie end through the distal bougie end, (iii)    a pump (hand pump assembly 38, see paragraph [0051]) coupled with the proximal lumen end, the pump having a first mode (delivering fluid, see paragraph [0051]) being capable of delivering a predetermined positive pressure range into the stomach prior to the stomach being resected, the predetermined positive pressure range being capable of being based on a size or shape of the stomach prior to the stomach being resected, and a second mode (delivering a suction, see paragraph [0051]) , (iv)    a second medical device (stapler 14, see paragraph [0065]), the second medical device being a stapler or clamp positioned externally on the stomach laterally adjacent to the first medical device; and wherein the first medical device and the second medical device are operably configured to define a resection line for the sleeve gastrectomy when the predetermined positive pressure range is achieved within the stomach; and wherein the second medical device is operably configured to clamp the stomach along the resection line.

Leiboff, from a related field of endeavor teaches a similar apparatus, as shown in Figure 3, wherein the apparatus includes a monitor (indicator pin 340, see col. 9, lines 34-48) coupled with the proximal lumen end operably configured capable of monitoring of pressure or volume, wherein the monitor comprises a visual indicator (pin being ejected) or an audible indicator (sound of pin being ejected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Radl discloses to include the indicator pin.
Nocca, from the same field of endeavor teaches a similar apparatus as shown in Figures 3, 4 where the apparatus includes shaping portion in the form of one balloon portion (balloon 11, see paragraph [0020]) positioned at the distal bougie end for the purpose of creating a reference point to place gastric band. See paragraph [0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the apparatus disclosed by Trivedi to include the balloon portion taught by Nocca coupled positioned at the distal bougie end taught by Trivedi in order to create a reference point to place gastric band.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0148732 (Radl et al.)  in view of U.S. Patent Number 8,216,159 (Leiboff)
 as applied to claim 35, respectively above, and further in view of U.S. Patent Publication Number 2011/0046653 (Addington et al.)
Regarding claims 8,25  Radl fails to disclose wherein the bougie includes at least one sensor coupled with the distal bougie end for monitoring a pressure or volume within the stomach.
Addington, from a related field of endeavor teaches a similar apparatus as shown in Figure 53A where the apparatus includes at least one sensor (first sensor 1510, see paragraph [0292]) coupled with the distal bougie end for monitoring a pressure within the stomach.
 to include the first sensor 1510 disclosed by Addington such that the bougie includes at least one sensor coupled with the distal bougie end for monitoring a pressure within the stomach in order to configure the distal bougie end to monitor pressure within the stomach.
Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. The applicant argues Trivedi discloses the apparatus is only intended to apply positive pressure after the resection is completed and the applicant have claimed a first mode in which the fluid delivery system delivers positive pressure prior to the stomach being resected. In response, the Office respectfully disagrees.  The applicant is arguing an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the apparatus disclosed by Trivedi is capable of delivering positive pressure at any point (before or after resection). see paragraph [0032]. There is nothing structural in the apparatus disclosed by Trivedi which would prevent it from delivering positive pressure before the stomach is resected and the claims do not recite any structure which would limit the use of the apparatus which is not taught by Trivedi. Function follows structure.  Since the structural limitations (i.e., fluid source capable of delivery in pressure prior to resection) are met by the reference, then it may be reasonably concluded that the functional limitations are also met.
Regarding Randl, the applicant argues Randl fails to disclose the first and second modes because Randl discloses using positive pressure after resection is complete. In response, the Office respectfully disagrees.  The applicant is arguing an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771